Exhibit 10.59

 

LOGO [g49573g49x02.jpg]    REVOLVING PROMISSORY NOTE    $2,000,000.00      
December 30, 2009

 

For value received, U.S. HOME SYSTEMS, INC., a Delaware corporation (“Borrower”,
whether one or more) does hereby promise to pay to the order of THE FROST
NATIONAL BANK (“Lender”), at P.O. Box 1600, San Antonio, Texas 78296, or at such
other address as Lender shall from time to time specify in writing, in lawful
money of the United States of America, the sum of TWO MILLION AND 00/100 DOLLARS
($2,000,000.00), or so much thereof as from time to time may be disbursed by
Lender to Borrower under the “Borrowing Base Line of Credit” pursuant to the
terms of that certain Second Amended and Restated Loan Agreement of even date
herewith between Borrower and Lender (as from time to time amended, modified or
restated, the “Loan Agreement”), and be outstanding, together with interest from
date hereof on the principal balance outstanding from time to time as
hereinafter provided. Interest shall be computed on a per annum basis of a year
of 360 days and for the actual number of days elapsed, unless such calculation
would result in a rate greater than the highest rate permitted by applicable
law, in which case interest shall be computed on a per annum basis of a year of
365 days or 366 days in a leap year, as the case may be.

1. Payment Terms. Interest only on amounts outstanding hereunder shall be due
and payable monthly as it accrues, on the 2nd day of each and every calendar
month, beginning January 2, 2010, and continuing regularly and monthly
thereafter until September 2, 2010, when the entire amount hereof, principal and
interest then remaining unpaid, shall be then due and payable; interest being
calculated on the unpaid principal each day principal is outstanding and all
payments made credited to any collection costs and late charges, to the
discharge of the interest accrued and to the reduction of the principal, in such
order as Lender shall determine.

2. Late Charge. If a payment is made 10 days or more late, Borrower will be
charged, in addition to interest, a delinquency charge of (i) 5% of the unpaid
portion of the regularly scheduled payment, or (ii) $250.00, whichever is less.
Additionally, upon maturity of this Note, if the outstanding principal balance
(plus all accrued but unpaid interest) is not paid within 10 days of the
maturity date, Borrower will be charged a delinquency charge of (i) 5% of the
sum of the outstanding principal balance (plus all accrued but unpaid interest),
or (ii) $250.00, whichever is less. Borrower agrees with Lender that the charges
set forth herein are reasonable compensation to Lender for the handling of such
late payments.

3. Interest Rate. Interest on the outstanding and unpaid principal balance
hereof shall be computed at the Applicable Rate (as defined below), but in no
event shall interest contracted for, charged or received hereunder plus any
other charges in connection herewith which constitute interest exceed the
maximum interest permitted by applicable law.

As used herein, the term “Applicable Rate” means a per annum rate equal to the
lesser of (i) a rate equal to the Prime Rate of Lender, plus one half of one
percent (0.50%) per annum, with said rate to be adjusted on the first business
day of each calendar month to reflect any change in said Prime Rate at such time
or (ii) the highest rate permitted by applicable law.



--------------------------------------------------------------------------------

As used herein, for any date, the “Prime Rate” shall mean the prime rate of
interest charged by Lender as established from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer.

4. Default Rate. Matured unpaid principal and interest shall bear interest from
date of maturity until paid at the highest rate permitted by applicable law, or
if no such maximum rate is established by applicable law, at the rate stated
above plus five percent (5%) per annum.

5. Revolving Line of Credit. Under the Loan Agreement, Borrower may request
advances and make payments hereunder from time to time, provided that it is
understood and agreed that the aggregate principal amount outstanding from time
to time hereunder shall not at any time exceed $2,000,000.00. The unpaid balance
of this Note shall increase and decrease with each new advance or payment
hereunder, as the case may be. This Note shall not be deemed terminated or
canceled prior to the date of its maturity, although the entire principal
balance hereof may from time to time be paid in full. Borrower may borrow, repay
and re-borrow hereunder. All payments and prepayments of principal of or
interest on this Note shall be made in lawful money of the United States of
America in immediately available funds, at the address of Lender indicated
above, or such other place as the holder of this Note shall designate in writing
to Borrower. If any payment of principal of or interest on this Note shall
become due on a day which is not a Business Day (as hereinafter defined), such
payment shall be made on the next succeeding Business Day and any such extension
of time shall be included in computing interest in connection with such payment.
As used herein, the term “Business Day” shall mean any day other than a
Saturday, Sunday or any other day on which national banking associations are
authorized to be closed. The books and records of Lender shall be prima facie
evidence of all outstanding principal of and accrued and unpaid interest on this
Note.

6. Prepayment. Borrower reserves the right to prepay, prior to maturity, all or
any part of the principal of this Note without penalty. Any prepayments shall be
applied first to accrued interest and then to principal. Borrower will provide
written notice to the holder of this Note of any such prepayment of all or any
part of the principal at the time thereof. All payments and prepayments of
principal or interest on this Note shall be made in lawful money of the United
States of America in immediately available funds, at the address of Lender
indicated above, or such other place as the holder of this Note shall designate
in writing to Borrower. All partial prepayments of principal shall be applied to
the last installments payable in their inverse order of maturity.

7. Default. It is expressly provided that upon default in the punctual payment
of this Note or any part hereof, principal or interest, as the same shall become
due and payable, or upon the occurrence of an event of default specified in any
of the other Loan Documents (as defined below), the holder of this Note may, at
its option, without further notice or demand, (i) declare the outstanding
principal balance of and accrued but unpaid interest on this Note at once due
and payable, (ii) refuse to advance any additional amounts under this Note,
(iii) foreclose all liens securing payment hereof, (iv) pursue any and all other
rights, remedies and recourses available to the holder hereof, including but not
limited to any such rights, remedies or recourses under the Loan Documents, at
law or in equity, or (v) pursue any combination of the foregoing; and in the
event default is made in the prompt payment of this Note when due or declared
due, and the same is placed in the hands of an attorney for collection, or suit
is brought on same, or the same is collected

 

2



--------------------------------------------------------------------------------

through probate, bankruptcy or other judicial proceedings, then the Borrower
agrees and promises to pay all costs of collection, including reasonable
attorney’s fees.

8. No Usury Intended; Usury Savings Clause. In no event shall interest
contracted for, charged or received hereunder, plus any other charges in
connection herewith which constitute interest, exceed the maximum interest
permitted by applicable law. The amounts of such interest or other charges
previously paid to the holder of the Note in excess of the amounts permitted by
applicable law shall be applied by the holder of the Note to reduce the
principal of the indebtedness evidenced by the Note, or, at the option of the
holder of the Note, be refunded. To the extent permitted by applicable law,
determination of the legal maximum amount of interest shall at all times be made
by amortizing, prorating, allocating and spreading in equal parts during the
period of the full stated term of the loan and indebtedness, all interest at any
time contracted for, charged or received from the Borrower hereof in connection
with the loan and indebtedness evidenced hereby, so that the actual rate of
interest on account of such indebtedness is uniform throughout the term hereof.

9. Security. This Note has been executed and delivered pursuant the Loan
Agreement, and is secured by, inter alia, the following:

(a) a Second Amended and Restated Security Agreement dated as of December 19,
2008 (as amended or modified from time to time), by and between Borrower and
Lender, covering certain collateral as more particularly described therein; and

(b) a Second Amended and Restated Security Agreement dated as of December 19,
2008 (as amended or modified from time to time) by and between U.S. Remodelers,
Inc. and Lender, covering certain collateral as more particularly described
therein.

This Note, the Loan Agreement and all other documents evidencing, securing,
governing, guaranteeing and/or pertaining to this Note, including but not
limited to those documents described above, are hereinafter collectively
referred to as the “Loan Documents.” The holder of this Note is entitled to the
benefits and security provided in the Loan Documents.

10. Joint and Several Liability; Waiver. Each maker, signer, surety and endorser
hereof, as well as all heirs, successors and legal representatives of said
parties, shall be directly and primarily, jointly and severally, liable for the
payment of all indebtedness hereunder. Lender may release or modify the
obligations of any of the foregoing persons or entities, or guarantors hereof,
in connection with this loan without affecting the obligations of the others.
All such persons or entities expressly waive presentment and demand for payment,
notice of default, notice of intent to accelerate maturity, notice of
acceleration of maturity, protest, notice of protest, notice of dishonor, and
all other notices and demands for which waiver is not prohibited by law, and
diligence in the collection hereof; and agree to all renewals, extensions,
indulgences, partial payments, releases or exchanges of collateral, or taking of
additional collateral, with or without notice, before or after maturity. No
delay or omission of Lender in exercising any right hereunder shall be a waiver
of such right or any other right under this Note.

 

3



--------------------------------------------------------------------------------

11. Texas Finance Code. In no event shall Chapter 346 of the Texas Finance Code
(which regulates certain revolving loan accounts and revolving tri-party
accounts) apply to this Note. To the extent that Chapter 303 of the Texas
Finance Code is applicable to this Note, the “weekly ceiling” specified in such
article is the applicable ceiling; provided that, if any applicable law permits
greater interest, the law permitting the greatest interest shall apply.

12. Governing Law, Venue. This Note is being executed and delivered, and is
intended to be performed in the State of Texas. Except to the extent that the
laws of the United States may apply to the terms hereof, the substantive laws of
the State of Texas shall govern the validity, construction, enforcement and
interpretation of this Note. In the event of a dispute involving this Note or
any other instruments executed in connection herewith, the undersigned
irrevocably agrees that venue for such dispute shall lie in any court of
competent jurisdiction in Bexar County, Texas.

13. Purpose of Loan. Borrower agrees that no advances under this Note shall be
used for personal, family or household purposes, and that all advances hereunder
shall be used solely for business, commercial, investment, or other similar
purposes.

14. Captions. The captions in this Note are inserted for convenience only and
are not to be used to limit the terms herein.

15. Financial Information. Borrower agrees to promptly furnish such financial
information and statements, including financial statements in a format
acceptable to Lender, lists of assets and liabilities, agings of receivables and
payables, inventory schedules, budgets, forecasts, tax returns, and other
reports with respect to Borrower’s financial condition and business operations
as Lender may request from time to time. This provision shall not alter the
obligation of Borrower to deliver to Lender any other financial statements or
reports pursuant to the terms of any other loan documents executed in connection
with this Note.

16. Renewal and Extension. This Note is given in renewal and extension, but not
extinguishment, of all amounts left owing and unpaid on that certain Revolving
Promissory Note dated December 19, 2008, executed and delivered by Borrower and
payable to the order of Lender in the original principal amount of $4,000,000,
which note was given in renewal and extension, but not extinguishment, of all
amounts left owing and unpaid on (i) that certain Revolving Promissory Note
dated April 2, 2007, executed and delivered by Borrower and payable to the order
of Lender in the original principal amount of $6,000,000, which note was given
in renewal, extension and increase, but not extinguishment of certain
indebtedness described therein, (ii) that certain Revolving Promissory Note
dated February 9, 2006, to be effective for all purposes as of February 10,
2006, executed and delivered by Borrower and payable to the order of Lender in
the original principal amount of $4,000,000, as modified by that certain
Modification Agreement dated as of January 1, 2007, which note was given in
renewal, extension and increase, but not extinguishment of certain indebtedness
described therein, and (iii) that certain Revolving Promissory Note dated
February 9, 2006, to be effective for all purposes as of February 10, 2006,
executed and delivered by Borrower and payable to the order of Lender in the
original principal amount of $3,000,000, as modified by that certain
Modification Agreement dated as of January 1, 2007, which note was given in
renewal, extension and increase, but not in extinguishment of certain
indebtedness described therein.

 

4



--------------------------------------------------------------------------------

BORROWER:

 

U.S. HOME SYSTEMS, INC.

By:   /s/Robert A. DeFronzo

Name:   Robert A. DeFronzo Title:  

Secretary – Treasurer,

Chief Financial Officer

 

5